10.44

UNCONDITIONAL GUARANTY
(Upland IX)
For and in consideration of the loan by COMERICA BANK (“Bank”) to UPLAND
SOFTWARE, INC. and SOLUTION Q INC. (individually and collectively, the
“Borrower”), which loan is made pursuant to a Loan and Security Agreement
between Borrower and Bank dated as of February 10, 2012, as amended from time to
time (the “Agreement”), and acknowledging that Bank would not enter into the
Agreement without the benefit of this Guaranty (this “Guaranty”), the
undersigned guarantor (“Guarantor”) hereby unconditionally and irrevocably
guarantees the prompt and complete payment of all amounts that Borrower owes to
Bank and performance by Borrower of the Agreement and any other agreements
between Borrower and Bank, as amended from time to time (collectively referred
to as the “Agreements”), in strict accordance with their respective terms.
Notwithstanding anything to the contrary in this Guaranty, the obligations of
Borrower to the Bank covered by this Guaranty shall not include any obligation
of a Borrower to Bank with respect to a “swap,” as defined in Section 1(a)(47)
of the Commodity Exchange Act (“CEA”), entered into on or after October 12,
2012, if at the time that swap is entered into, Guarantor is not an “eligible
contract participant,” as defined in Section 1(a)(18) of the CEA.
1.If Borrower does not perform its obligations in strict accordance with the
Agreements, Guarantor shall immediately pay all amounts due thereunder
(including, without limitation, all principal, interest, and fees) and otherwise
to proceed to complete the same and satisfy all of Borrower’s obligations under
the Agreements.
2.    If there is more than one guarantor, the obligations hereunder are joint
and several, and whether or not there is more than one Guarantor, the
obligations hereunder are independent of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against Borrower or whether Borrower be joined in any
such action or actions. Guarantor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof, to the
extent permitted by law. Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of the Agreements.
3.    Guarantor authorizes Bank, without notice or demand and without affecting
its liability hereunder, from time to time to (a) renew, extend, or otherwise
change the terms of the Agreements or any part thereof; (b) take and hold
security for the payment of this Guaranty or the Agreements, and exchange,
enforce, waive and release any such security; and (c) apply such security and
direct the order or manner of sale thereof as Bank in its sole discretion may
determine.
4.    Guarantor waives any right to require Bank to (a) proceed against Borrower
or any other person; (b) proceed against or exhaust any security held from
Borrower; or (c) pursue any other remedy in Bank’s power whatsoever. Bank may,
at its election, exercise or decline or fail to exercise any right or remedy it
may have against Borrower or any security held by Bank, including without
limitation the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantor hereunder. Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower (other than a defense that all of
Borrower’s obligations to Bank have been indefeasibly satisfied in full).
Guarantor waives any setoff, defense or counterclaim that Borrower may have
against Bank. Guarantor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against Borrower. Until all obligations of Borrower owing to Bank have
been indefeasibly satisfied in full, Guarantor shall have no right of
subrogation or reimbursement for claims arising out of or in connection with
this Guaranty, contribution or other rights against Borrower, and Guarantor
waives any right to enforce any remedy that Bank now has or may hereafter have
against Borrower. Until all of the obligations that Borrower owes to Bank have
been indefeasibly satisfied in full, Guarantor waives all rights to participate
in any security now or hereafter held by Bank. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
obligation of Borrower, warrants to Bank that it will keep so informed, and
agrees that absent a request for particular information by Guarantor, Bank shall
have no duty to advise Guarantor




--------------------------------------------------------------------------------



of information known to Bank regarding such condition or any such circumstances.
Guarantor waives the benefits of California Civil Code sections 2799, 2808,
2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849,
2850, 2899 and 3433.
5.    Guarantor acknowledges that, to the extent Guarantor has or may have
certain rights of subrogation or reimbursement against Borrower for claims
arising out of this Guaranty, those rights may be impaired or destroyed if Bank
elects to proceed against any real property security of Borrower by non-judicial
foreclosure. That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty. Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure. Without limiting the generality of the foregoing, until all
obligations owing by Borrower to Bank have been indefeasibly satisfied in full,
Guarantor waives any and all benefits and defenses under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, to the extent they are
applicable.
Guarantor waives all rights and defenses arising out of an election of remedies
by Bank even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed the
Guarantor's rights of subrogation and reimbursement against Borrower by the
operation of Section 580d of the Code of Civil Procedure or otherwise.
Without limiting the generality of any other waiver or other provision set forth
in this Guaranty, each undersigned Guarantor waives all rights and defenses that
any such undersigned Guarantor may have because the indebtedness is secured by
real property. This means, among other things:
(a)    Bank may collect from any undersigned Guarantor without first foreclosing
on any real or personal property collateral pledged by any Borrower to secure
the indebtedness.
(b)    If Bank forecloses on any real property collateral pledged by any
Borrower to secure the indebtedness:
(i)    the amount of the indebtedness may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and
(ii)    Bank may collect from any undersigned Guarantor even if Bank, by
foreclosing on the real property pledged as collateral, has destroyed any right
that the undersigned Guarantor may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses each
undersigned Guarantor may have because the indebtedness is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
6.    If Borrower becomes insolvent or is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code, or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreements are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.
7.    Until all obligations that Borrower owes to Bank have been indefeasibly
satisfied in full, any indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated to any indebtedness of Borrower to Bank; and
such indebtedness of Borrower to Guarantor shall be collected, enforced and
received by Guarantor as trustee for Bank and be paid over to Bank on account of
the indebtedness of Borrower to Bank but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

2    

--------------------------------------------------------------------------------



8.    Guarantor agrees to pay a reasonable attorneys’ fee and all other costs
and expenses which may be incurred by Bank in the enforcement of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked or
amended without Bank’s prior written consent. Should any provision of this
Guaranty be determined by a court of competent jurisdiction to be unenforceable,
all of the other provisions shall remain effective. This Guaranty, together with
any agreements (including without limitation any security agreements or any
pledge agreements) executed in connection with this Guaranty, embodies the
entire agreement among the parties hereto with respect to the matters set forth
herein, and supersedes all prior agreements among the parties with respect to
the matters set forth herein. No course of prior dealing among the parties, no
usage of trade, and no parol or extrinsic evidence of any nature shall be used
to supplement, modify or vary any of the terms hereof. There are no conditions
to the full effectiveness of this Guaranty. Bank may assign this Guaranty
without in any way affecting Guarantor’s liability under it. This Guaranty shall
inure to the benefit of Bank and its successors and assigns. This Guaranty is in
addition to the guaranties of any other guarantors and any and all other
guaranties of Borrower’s indebtedness or liabilities to Bank.
9.    Guarantor represents and warrants to Bank that (i) Guarantor has taken all
necessary and appropriate corporate action to authorize the execution, delivery
and performance of this Guaranty, (ii) execution, delivery and performance of
this Guaranty do not conflict with or result in a breach of or constitute a
default under Guarantor’s Certificate of Incorporation or Bylaws or other
organizational documents or material written agreements to which it is party or
by which it is bound, and (iii) this Guaranty constitutes a valid and binding
obligation, enforceable against Guarantor in accordance with its terms.
10.    Guarantor covenants and agrees that Guarantor shall do all of the
following until the obligations owing by Borrower to Bank have been indefeasibly
satisfied in full:
10.1    Guarantor shall maintain its corporate existence, remain in good
standing in Delaware, and continue to qualify in each jurisdiction in which the
failure to so qualify could have a material adverse effect on the financial
condition, operations or business of Guarantor. Guarantor shall maintain in
force all licenses, approvals and agreements, the loss of which could have a
material adverse effect on its financial condition, operations or business.
10.2    Guarantor shall comply with all statutes, laws, ordinances, directives,
orders, and government rules and regulations to which it is subject if
non-compliance with such laws could materially and adversely affect the
financial condition, operations or business of Guarantor.
10.3    At any time and from time to time Guarantor shall execute and deliver
such further instruments and take such further action as may reasonably be
requested by Bank to effect the purposes of this Guaranty.
10.4    Guarantor shall not transfer, assign, encumber or otherwise dispose of
any shares of capital stock or other equity interest Guarantor may now have or
hereafter acquire in Borrower.
11.    This Guaranty shall be governed by the laws of the State of California,
without regard to conflicts of laws principles. Jurisdiction shall lie in the
State of California. UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
GUARANTY OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.
12.    REFERENCE PROVISION.
12.1    In the event the Jury Trial Waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.

3    

--------------------------------------------------------------------------------



12.2    With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Guaranty or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).
12.3    The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property, (ii)
exercise of self-help remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Guaranty does not
limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described in clauses (iii) and (iv). The
exercise of, or opposition to, any of those items does not waive the right of
any party to a reference pursuant to this Guaranty.
12.4    The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.
12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
12.6    The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
12.7    Except as expressly set forth in this Guaranty, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
12.8    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or

4    

--------------------------------------------------------------------------------



an order in the same manner as if the action had been tried by the Court and any
such decision will be final, binding and conclusive. The parties reserve the
right to appeal from the final judgment or order or from any appealable decision
or order entered by the referee. The parties reserve the right to findings of
fact, conclusions of laws, a written statement of decision, and the right to
move for a new trial or a different judgment, which new trial, if granted, is
also to be a reference proceeding under this provision.
12.9    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired Judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.
12.11     [Signature on following page]

5    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
this 23rd day of March, 2015.




UPLAND IX, LLC




By:     /s/ John T. McDonald            
    
Name:     John T. McDonald            
    
Title:     President                


    
Address for Notices:
    
c/o UPLAND SOFTWARE, INC.
Frost Tower, 29th Floor, Suite 2950
401 Congress Avenue
Austin, Texas 78701



[Signature Page to Unconditional Guaranty]